Citation Nr: 9929913	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  95-24 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a high cholesterol 
level.

2.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1961 to December 
1982.

Service connection was granted for arthritis of the lumbar 
spine by an April 1983 rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the issues on appeal.


FINDINGS OF FACT

1.  Hypercholesterolemia (high cholesterol level) is a 
laboratory test result and not an injury or disease within 
applicable VA regulation.

2.  The medical evidence tends to show that the veteran's 
arthritis of the spine is manifest by recurring attacks of 
back pain which result in moderate limitation of motion of 
the lumbar spine.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a high 
cholesterol level is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a 20 percent rating for arthritis of the 
spine has been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003-5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cholesterol

Background.  A March 1983 VA Clinical Laboratory Summary 
Report shows the veteran's cholesterol to be 268.  Normal 
cholesterol range was listed as being between 114 and 262 
MG/DL.  Diagnoses included essential hypertension.

By a rating dated in April 1983, service connection was 
established for hypertension.

The RO received the veteran's claim of entitlement to service 
connection for a high cholesterol level in August 1992.  

At an October 1992 VA examination for hypertension, the 
veteran reported, in part, that he had elevated cholesterol, 
for which he took Lovastatin once a day.  He was also on a 
low cholesterol diet.  Following examination, the examiner 
diagnosed essential hypertension, benign; and past history of 
elevated cholesterol, for which the veteran was under 
treatment.  A Clinical Laboratory Report from this 
examination revealed the veteran's cholesterol level to be 
228 mg/dL.  It was noted that a normal cholesterol level was 
between 112 and 253.

In an August 1993 rating decision, the RO denied service 
connection for a high cholesterol level, among other things.  
The RO stated that the current VA examination showed the 
veteran's cholesterol to be normal, and that no cardiac 
condition had been diagnosed.  The veteran was informed of 
this decision by correspondence dated in September 1993. 

The veteran's Notice of Disagreement was received in July 
1994.  Among other things, he stated that at the time of his 
VA examination he had been taking medication for his 
cholesterol for over a year.  In his July 1995 Substantive 
Appeal, the veteran contended that he was noted to have high 
cholesterol during service, but that it was not considered a 
dangerous condition at that time.  He also asserted that he 
was receiving medical treatment for high cholesterol, to 
include medication.  

Various VA medical records are also on file which cover the 
period from May 1989 to July 1998.  Among other things, these 
records show treatment for hyper-cholesterolemia on several 
occasions, especially the years 1989 to 1992.  It was noted 
that medication was prescribed to lessen the veteran's 
cholesterol level.  Laboratory tests of the veteran's 
cholesterol level were conducted in June 1996, December 1996, 
March 1997, November 1997, December 1997, and April 1998.  
The December 1996 and November 1997 tests showed the 
veteran's cholesterol level to be borderline, as opposed to 
normal or abnormal.  The remaining tests, including the April 
1998 test, showed the veteran's cholesterol level to be 
normal, as opposed to borderline or abnormal.

In a July 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
a high cholesterol level.  The RO noted that medical evidence 
showed the veteran's cholesterol to be normal and no cardiac 
condition had been diagnosed.  Moreover, the RO stated that 
high cholesterol was not a disability within the meaning of 
the law.  Rather, this was a laboratory finding and did not 
represent nor forecast the oncoming of a chronic condition.

In a September 1999 statement, the veteran's representative 
contended that M21-1 provisions required a full development 
by the RO prior to making a well-grounded determination.  
Therefore, the representative asserted that if the Board 
determined the claim was not well-grounded, then it should 
remand the case for compliance with those M21-1 provisions.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  The Board acknowledges that medical tests are on 
file which indicate that the veteran has been found to have 
either borderline or abnormal cholesterol levels.  
Additionally, the Board acknowledges that the medical records 
show that the veteran has received treatment, to include 
medication, for high cholesterol levels/hypercholesterolemia.  
Nevertheless, the Board finds that the veteran's claim of 
entitlement to service connection for high cholesterol level 
is not well grounded. 

For definitional and illustrative purposes only, the Board 
notes that high cholesterol, or hypercholesterolemia, is the 
"presence of an abnormally large amount of cholesterol in the 
cells and plasma of the circulating blood."  Stedman's 
Medical Dictionary 823 (26th edition, 1995).  A finding of 
high cholesterol, or hypercholesterolemia, is based upon 
laboratory findings, but it is not a disease entity per se.  
Hypercholesterolemia is not listed as a disability in 38 
C.F.R. Part 4, the Schedule for Rating Disabilities, nor was 
it mentioned in the supplementary information to amendments 
to the VA Schedule for Rating Disabilities addressing the 
cardiovascular system published in the Federal Register in 
December 1997.  62 Fed. Reg. 65,207-65,224 (1997).  Although 
elevated cholesterol levels may be the precursor of other 
disease processes, such as heart disease, 
hypercholesterolemia itself is not considered a disability.  
The Board notes that service connection has been established 
for hypertension.  The Board also notes that no competent 
medical evidence is on file which shows that the veteran's 
high cholesterol is a symptom of any disease or injury that 
was incurred in or aggravated by his period of active duty or 
that the high cholesterol aggravates a service-connected 
disability.

As both the Caluza and Savage tests for well groundedness 
require medical evidence of a current disability, the Board 
finds that the veteran's claim is not well grounded and must 
be denied.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(absent proof of a present disability there can be no valid 
claim).  Therefore, the Board finds that the veteran's claim 
is not well grounded, and must be denied.  

As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

It is noted that the RO did not specifically deny the 
appellant's claim on the basis of it being not well-grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

Regarding the contention that certain M21-1 provisions 
require a full development by the RO prior to making a well-
grounded determination, the Board notes that it is required 
to follow the precedent opinions of the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  38 U.S.C.A. § 7269; see also 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9, prior to determining that a 
claim is not well-grounded.  In Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998), the Federal Circuit upheld the Court's 
interpretation of 38 U.S.C.A. § 5107(a) and held that VA has 
no duty to assist the claimant in the absence of a well-
grounded claim.  In the recent case of Morton v. West, 12 
Vet. App. 477 (1999), the Court expressly rejected the 
argument that the provisions of the M21-1 manual require a 
duty to assist prior to the submission of a well-grounded 
claim.  Finally, the Board notes that the M21-1 provisions 
referred to by the veteran's representative have been 
rescinded by the VA Under Secretary for Benefits by VBA 
Letter 20-99-60 (Aug. 30, 1999).

While VA has no duty to assist in the absence of a well-
grounded claim, VA may, dependent on the facts of the case, 
have a duty to notify the veteran of the evidence needed to 
support his claim.  38 U.S.C.A. § 5103; see also Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).  In the instant case, the 
Board finds that the veteran has not indicated the existence 
of any pertinent evidence that has not already been obtained 
or requested that would well-ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps, supra.

II.  Lumbar Spine

Background.  Service connection was granted for arthritis of 
the lumbar spine, residuals of a fracture to the right elbow, 
residuals of a fracture to the right leg, degenerative 
arthritis of the right knee, hypertension, and hiatal hernia 
with gastritis, by an April 1983 rating decision.  It was 
noted that the veteran first complained of back pain in April 
1970, and that he had multiple subsequent complaints and 
treatment for back pain.  It was also noted that the veteran 
was involved in a jeep accident in 1962, in which he 
sustained a dislocated elbow and fracture of the right leg.  
A 10 percent disability rating was assigned for degenerative 
arthritis of the lumbar spine under Diagnostic Code 5003, 
effective January 1, 1983.

The RO received the veteran's current claim for an increased 
rating in January 1994.  A report of VA hospitalization was 
subsequently obtained which showed that the veteran was 
hospitalized for six days in January 1994 for acute 
exacerbation of chronic low back pain syndrome, as well as 
hypertension.  It was noted that the veteran's back pain 
began two days prior to admission, that it came on 
incidentally, and gradually worsened.  On the day of 
admission, the veteran needed help to get out of bed.  He 
denied any radiation of the pain into his legs.  During 
hospitalization, the veteran's back was treated with 
medication and bed rest.  His symptoms showed remarkable 
improvement with this therapy.  At discharge, he was able to 
ambulate without significant problems.  

By a March 1994 rating decision, the RO confirmed and 
continued the assigned 10 percent rating for the veteran's 
arthritis of the lumbar spine.  The veteran appealed this 
decision to the Board.

In his July 1995 Substantive Appeal, the veteran contended 
that prolonged standing, walking, or bending caused his back 
to hurt.  He also stated that the muscles in his spine would 
tighten, and that when he was hospitalized in January 1994 
the muscles were so tight that he was paralyzed.  Further, 
the veteran contended that his back disorder had been 
misdiagnosed, and that there was more wrong with his back 
than simply arthritis of the spine.  

The veteran also submitted three prescription forms, which 
show that he was prescribed Methocarbamol, Mylanta, and 
Ibuprofen. 

Various VA medical records are also on file which cover the 
period from May 1989 to July 1998.  Among other things, these 
records show numerous follow-up visits for degenerative joint 
disease.  The veteran had a drop-in visit for his low back 
pain in June 1990.  As noted above, the veteran was 
hospitalized in January 1994 because of severe back pain.  X-
rays taken at that time showed minimal left convex scoliosis 
of the lower lumbar spine.  Each vertebra was found to be 
within normal limits, and the disc spaces were normal.  
However, small osteophytes involved all of the vertebrae.  
The sacroiliac joints were normal.  The veteran again sought 
treatment for acute back pain of three days duration in March 
1996.  It was noted that pain began while the veteran was 
doing yard work, and that it was not an emergency visit.  On 
examination, the veteran was found to have full range of 
motion of the extremities.  Spinal curvature was found to be 
deviated to the right.  As a result, the entire torso leaned 
to the right.  Muscles in the lower lumbar region were found 
to be tender.  The veteran was able to accomplish straight 
leg lifts without difficulty.  However, he was unable to lean 
forward without pain.  No edema was noted.  Diagnosis was 
muscle spasms.  X-rays were also taken of the lumbar spine in 
March 1996.  It was noted that these X-rays were compared to 
the ones taken in January 1994.  The March 1996 X-rays 
revealed moderate hypertrophic osteophytes of the lumbar 
spine which measured up to about 1 cm in length.  The 
alignment and curvature appeared unremarkable, and nothing 
was seen that suggested a fracture or metastatic lesion.  It 
was stated that, on oblique views, the facets, pars, and 
pedicles appeared unremarkable.  The findings were reportedly 
similar to those made in January 1994.  No active disease 
findings were detected.  Overall impressions included 
moderate degenerative changes and spondylosis of the lumbar 
spine.

A VA examination of the spine was accorded to the veteran in 
July 1997.  At this examination, the veteran reported 
occasional back pain when he bent over, and then it was hard 
to straighten up.  He reported that he had noticed this over 
the past 15 to 20 years.  Also, he stated that in 1962 a jeep 
fell on him, braking his right fibula.  It was noted that 
when he stood more than 10 or 15 minutes he had to rise on 
his right toe in order to help the pain in his back.  
Sometimes the back had constant aches.  The veteran stated 
that it would ache about 2 to 3 times per day, and would last 
until he changed position.

On examination of the veteran's back, the examiner found a 
mild Dowager's hump, otherwise no deformity.  There was no 
tenderness to percussion.  Musculature was intact.  Straight 
leg raising was 72 degrees on the right, 73 degrees on the 
left.  Seated straight leg raise was 90 degrees.  Range of 
motion of the veteran's back was as follows: forward flexion 
82 degrees; backward extension 22 degrees; right bend 22 
degrees; left bend 23 degrees; right rotation 35 degrees; 
left rotation 30 degrees.  Length measurement from the SI 
joints to the bottoms of heels revealed a span of 107 cm on 
the right, and 108 cm on the left.  The examiner found the 
veteran's gait to be normal.  Heel to toe walking was also 
normal.  No postural abnormalities were found by the 
examiner.  Further, the examiner found that there was some 
stiffness on range of motion testing, but not pain 
specifically.  On neurologic examination, the examiner found 
the veteran's deep tendon reflexes to be intact.  Similarly, 
sensation was also intact, except in the distal lower 
extremities.   Motor strength was found to be intact.  The 
examiner found no evidence of neurologic involvement 
consistent with a back problem.  

X-rays of the lumbar spine showed normal alignment and 
curvature.  Disc spaces were normal and preserved.  However, 
there was moderate sized osteophytes projecting from the 
lumbar bodies, anteriorly and laterally.  Bodies and 
posterior elements appeared intact and in place.  There was 
no evidence of fracture, dislocation, or destructive lesion.  
Overall impression was moderate spondylosis lumbar bodies, 
with no acute or other significant finding noted.  Further, 
it was stated that there was no change since March 1996.

Based on the foregoing, the examiner diagnosed low back pain; 
arthritic changes to the back; and one leg shorter than the 
other, causing postural deformity to the back.  The examiner 
stated that, based upon the veteran's reported history, this 
probably occurred when the veteran's leg was broken in 1962 
after a jeep rolled over on his legs.

The veteran underwent a VA examination of the joints in 
November 1997.  Among other things, the examiner noted that 
the examination was for degenerative arthritis.  Findings 
were made regarding the veteran's shoulders, elbow, forearm, 
wrist, back, as well as the lower extremities, to include the 
knees and ankles.  The examiner noted the lumbosacral spine 
was examined because of the complaints of back pain.  
Further, the examiner noted that this pain was localized, did 
not radiate, and was mostly in the center.  Range of motion 
testing was as follows: flexion to 60 degrees; extension to 
30 degrees; right and left lateral flexion was to 30 degrees; 
rotation was to 30 degrees.  With regard to the flexion of 
the back, the examiner indicated that normal range of motion 
of the lumbosacral spine was flexion to 80 degrees; extension 
to 25 degrees; lateral flexion to 30 degrees; and rotation to 
45 degrees.  Straight leg raising test was normal, both in 
the sitting position as well as laying down.  The lower 
extremity with the knee extended on the right side could be 
raised up to 90 degrees.  It was noted that the veteran only 
had localized pain in the back at that time.  With the knee 
flexed, the leg was able to go up to 135 degrees.  Regarding 
the left lower extremity, the straight leg raising test was 
normal with the knee extended up to 90 degrees, and up to 130 
degrees with the knee flexed.  Heel and toe walking were 
found to be normal.  The examiner found that all of the 
joints examined had a normal range of motion despite the 
previous injury.  Nevertheless, it was acknowledged that the 
veteran did have limitation of the left and right lateral 
flexion, rotation and flexion of the lumbosacral spine. The 
examiner stated that there was no pain, weakness, stiffness, 
swelling, redness, instability, locking, or lack of endurance 
of any of the joints examined.  Additionally, the examiner 
stated that there was a definite favoring of the right lower 
extremity when walking with regard to the gait, and that this 
caused the backache.  It was noted that on standing and 
sitting, it hurt for 15 minutes.  As a result, he had to walk 
a lot, and this caused a problem with his work.  The examiner 
stated that there was no limitation of motion when there was 
no pain in the back or calf pain.  There was no evidence of 
painful motion, effusion, weakness, tenderness, guarding or 
movement, etc., on examination.  The hip, knee, and ankle 
joint favored the right lower extremity because of the 
shortness.  Apart from this, the examiner found no functional 
limitations.  There was no evidence of breakdown or unusual 
shoe pattern.  Also, there was no ankylosis present, and no 
evidence of inflammatory arthritis present.  Based on the 
foregoing, the examiner's diagnoses included mild 
degenerative changes and mild to moderate hypertrophic 
changes of the lumbosacral spine.

Also on file is a range of motion study conducted in November 
1997.  With respect to the lumbosacral spine, this report 
indicated that normal range of motion was as follows: flexion 
to 80 degrees; extension to 20 degrees; right and left 
lateral bending to 35 degrees; and right and left rotation to 
45 degrees.  However, no findings appear to have been made 
regarding the veteran's actual range of motion for his 
lumbosacral spine.

Various VA examinations were accorded to the veteran in April 
1999, including an examination of his spine.  At this 
examination, the examiner noted that the veteran's medical 
records had been reviewed.  The veteran reported some low 
back ache, chronic, and mild.  There was no radiation, no 
fatigability or weakness.  It was noted that the veteran's 
medications included Tylenol or Motrin, with Methocarbamol 
during flare-ups.  Regarding flare-ups, it was noted that the 
veteran had "nonlasting" flare-ups after prolonged 
standing, sitting, or driving, or if he bent over repeatedly.  
It was noted that the veteran alleviated this problem by 
relaxing and taking his medications as the occasion required.  
The examiner also commented that there was some additional 
limitation of motion and some functional impairment during 
flare-ups.  It was noted that the veteran did not use 
crutches, a brace, a cane, etc.  It was further noted that 
the veteran had no history of back surgery.  The examiner 
commented that the veteran had a desk-type job.  
Consequently, if he had low back ache because of sitting for 
a prolonged period, he would walk around.  Otherwise, if he 
stood up long or walked long, he would sit down.  Range of 
motion testing was as follows: extension, 30 degrees; flexion 
70 degrees; right lateral flexion 20 degrees; left lateral 
flexion 30 degrees; and rotation 45 degrees bilaterally.  The 
examiner noted that there was some pulling sensation upon 
right lateral flexion.  This pulling sensation was on the 
right side of the lower spine muscles.  No flare-ups were 
present at the time of the examination.  There was no 
postural abnormalities or fixed deformity.  Musculature of 
the back was found to be normal.  The veteran had normal deep 
tendon reflexes.  Straight leg rasing test was negative.  
There was no paresthesias.  Moreover, the examiner commented 
that X-rays of the lumbosacral spine showed mild to moderate 
hypertrophic degenerative spurring, otherwise unremarkable.  
Based on the foregoing, the examiner diagnosed lumbosacral 
strain, off and on with underlying degenerative joint 
disease, mild.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a.

In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent rating is 
assigned.

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups a 10 percent 
rating is assigned.

Note (1):  The 20 percent and 10 percent ratings based 
on X-ray findings, above, will not be combined with 
ratings based on limitation of motion.

Note (2):  The 20 percent and 10 percent ratings based 
on X-ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.

38 C.F.R. Part 4, Diagnostic Code 5003.

The lumbar vertebrae are considered groups of minor joints, 
ratable on a parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions.  38 C.F.R. § 4.45(f).

Diagnostic Code 5289 provides criteria for evaluating 
ankylosis of the lumbar spine.  Favorable ankylosis warrants 
a 20 percent rating, while unfavorable ankylosis warrants a 
30 percent rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks of pain are assigned 
a 20 percent evaluation.  Severe symptoms, with recurring 
attacks and intermittent relief are assigned a 40 percent 
evaluation.  Pronounced symptoms, that are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief are assigned a 60 
percent evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran has 
asserted that his arthritis of the lumbar spine is more 
disabling than contemplated by the current evaluation.  
Therefore, his claim for an increased evaluation is well 
grounded.  VA has accorded the veteran several examinations 
in relation to this claim, and obtained medical records 
pertaining to the treatment he has received for his back 
problems.  There does not appear to be any pertinent medical 
evidence that is not of record or requested by the RO.  Thus, 
the Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to this claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran asserted in his July 1995 Substantive Appeal that 
his back disorder had been misdiagnosed, and that there was 
more wrong with his back than simply arthritis of the spine.  
No competent medical evidence has been presented to support 
this assertion.  Furthermore, in adjudicating the veteran's 
claim for an increased rating, the Board will assume that all 
low back impairment is attributed to the veteran's service-
connected disability.  In short, the veteran will not be 
prejudiced by the specific diagnosis of this back disorder.

The medical evidence on file does not show that the veteran's 
lumbar spine is manifest by ankylosis.  In fact, the November 
1997 VA examiner specifically stated that no ankylosis was 
present.  Therefore, Diagnostic Code 5289 does not apply in 
the instant case.  38 C.F.R. § 4.71a.

Further, while muscle spasms were noted when the veteran 
sought treatment for acute back pain in March 1996, VA 
examinations for disability evaluation purposes in 1997 and 
1999 do not show that the veteran's arthritis of the lumbar 
spine is manifested by muscle spasm on extreme forward 
bending, nor loss of lateral spine motion, unilateral, in a 
standing position.  Thus, the veteran does not meet or nearly 
approximate the criteria for a disability rating in excess of 
10 percent under Diagnostic Code 5295.  38 C.F.R. § 4.71a.

The medical evidence on file indicates that the veteran had 
no more than mild impairment under Diagnostic Code 5293.  For 
example, the April 1999 VA examiner found no radiation, 
fatigability or weakness, and normal musculature of the back.  
Thus, a rating in excess of 10 percent is not warranted under 
this code.

The medical evidence, including the various VA examinations, 
reflect that the veteran's back disorder is productive of 
limitation of motion.  Forward flexion was reported to be 
limited to 60 degrees on examination in November 1997.  
Examination for disability evaluation purposes in April 1999 
revealed forward flexion of the lumbar spine to be limited to 
70 degrees.  However, the medical evidence on file shows that 
the veteran has continuously complained of low back pain.  
The veteran indicates that he is unable to stand or sit for 
more than 15 minutes without experiencing back pain.  The 
record clearly establishes that the veteran has mild to 
moderate hypertrophic degenerative spurring of the 
lumbosacral spine.

Diagnostic Code 5003 for degenerative arthritis is to be read 
in conjunction not only with Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, but also in 
conjunction with 38 C.F.R. §§ 4.40, 4.45, and 4.59, which 
provide that with any form of arthritis, painful motion is an 
important factor of disability and that functional loss may 
be due to pain.  The record contains medical evidence which 
documents the appellant's back pain.  Significantly, the 
medical evidence demonstrates that the veteran's back pain 
became so severe on one occasion that he needed help to get 
out of bed; hospitalization was required.  It is apparent 
that the veteran is unable to stand or sit for more than 15 
minutes at a time without experiencing back pain and that he 
must govern his behavior accordingly.  Pursuant to sections 
4.40, 4.45 and 4.59, the Board must consider the impact of 
pain on the veteran's ability to function in reaching its 
decision regarding the appropriate disability rating.  
Resolving reasonable doubt in favor of the veteran (38 C.F.R. 
§§ 3.102, 4.3), and taking into consideration the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board is of the opinion 
that the arthritis of the lumbar spine is productive of 
limitation of motion which can be characterized as moderate.  
See also 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, the veteran is entitled to the next 
higher rating of 20 percent under Diagnostic Code 5003-5292.

Since the benefit of the doubt provisions of 38 C.F.R. 
§§ 3.102, 4.3, and 4.7, were necessary for the veteran to be 
entitled to the 20 percent rating under Diagnostic Code 5003-
5292, it is axiomatic that he is not entitled to a rating in 
excess of 20 percent under these rating criteria.  
Furthermore, the Board notes that the evidence of record does 
not meet or nearly approximate the criteria for a rating in 
excess of 20 percent under any other potentially applicable 
Diagnostic Code.


ORDER

Entitlement to service connection for a high cholesterol 
level is denied.

Entitlement to a disability rating of 20 percent for 
arthritis of the lumbar spine is granted, subject to the law 
and regulations applicable to the payment of monetary 
benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

